Evans, J.
(After stating the facts.) In a recent case before-, this court it was held that the general policy of this State with reference to the enactment of its revenue laws is to fix the rate of taxation in advance of the year of the collection of the tax. Georgia R. R. & Bkg. Co. v. Hutchinson, 125 Ga. 762. In that case a. taxpayer was resisting the collection of a tax, for the reason that the-law which imposed it was approved' on August 23, after the taxpayer’s return had been made under a statute requiring returns for taxation to be made by the first day of May. This court held that it was not to be presumed, in the absence of an express legislative-declaration, that the tax should be retrospective in its operation and impose a new burden upon the taxpayer for the current year.. The converse of the proposition is presented by the record now before us. Before the enactment of the law permitting the deduction of a privilege or occupation tax from the amount raised by a property tax imposed on franchises, the complaining taxpayer had paid, its occupation tax for the fiscal year beginning July 1, 1903. The act of the General Assembly, imposing a tax on franchises (Acts of 1902, p. 37), required every person, partnership, or corporation, holding or owning and exercising any franchise within the State of Georgia, to make a special sworn return to the comptroller-general *49of the value of such franchise, on or before the first clay of May in each and every year. Before the passage of the act of August 17,, 1903, providing for a deduction from the franchise tax of an occupation tax which operated as an additional burden on the taxpayer,, the City of Atlanta had laid and collected the occupation tax upon, the complaining express company, which presumably had prior to^ the first day of May made return to the comptroller-general of its-franchise for taxation for the benefit of the municipality. A businesslike policy would require that a municipal corporation, in the assessment of its taxes for the fiscal year, should fix the rate with a. view to raising revenue sufficient to meet the estimated expenditures of the city government, and at the same time equalizing, as-far as possible, the burden imposed upon different classes of taxpayers. This estimate would necessarily have to be based in part; upon the valuation of all tangible property subject to municipal tax, upon the revenue to be derived from license fees and privilege or occupation taxes, and upon the probable fund which the city could expect to receive through the comptroller-general on account of taxes imposed for its benefit on franchises under the act of 1902. In the absence of an express declaration of the legislative will that the act of 1903 should be retrospective, it is not to be presumed that our General Assembly intended that act to have the effect of reducing the city’s revenue in such a way as to place it in a situation where it could not meet its necessary current expenses or governmental obligations. To give to the act a retroactive operation, and to hold that the city was liable to account to a taxpayer for an occupation tax legitimately levied and actually collected before that act was passed, might seriously disarrange the fiscal affairs of the1 municipality and lead to much confusion and embarrassment.
The act does not by its terms fairly indicate that it was to have a retroactive effect. The third section thereof, which provides that an occupation tax, when paid, shall be considered a payment on the franchise tax, in whole or in part, has reference to the payment of an occupation tax after the passage of that act but in advance of the collection of the franchise tax falling due in December, and not to the payment of an occupation tax laid and paid prior to the date of the act. In other words, it was doubtless contemplated by the General Assembly that the act should, after it became effective, apply to such taxes laid on occupations as might subsequently be *50imposed by municipalities, but not to any privilege tax previously imposed by a city, collected by it and, perhaps, fully expended before the governing authorities had any intimation of the change in legislative policy brought about by the act of 1903. The trial judge rightly construed the act to be prospective rather than retrospective; and the direction of a verdict in favor of the city was proper under the undisputed facts of the case.

Judgment on main bill of exceptions affirmed; cross-bill of exceptions dismissed.


All the Justices concur, except Fish, Q. J., absent.